DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated September 29, 2020 was submitted on December 29, 2020.  Claims 1-3 and 5-12 were amended.  Claims 13-20 were added.  Claims 1-3 and 5-20 are currently pending.
The amendments to claim 1 have overcome the rejections under 35 U.S.C. §112(b) of claims 1-3 and 5-12 (¶¶ 3-5 of the Office Action).  These rejections have therefore been withdrawn.
Applicant's arguments regarding the prior art rejections of claims 1-3 and 5-12 have been fully considered but they are not persuasive and these rejections have been maintained as detailed below.  In particular, claim 1 has been amended to incorporate the limitations of dependent claim 4 and the rejection of amended claim 1 is being maintained for the reasons of record with respect to claim 4.  New claims 13-16 have also been rejected as detailed below.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 12, “sheet-shaped fiber” should be changed to “fiber sheet”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-16 and 18-20 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Benson et al. (U.S. Patent Application Publication No. 2009/0071597 A1).
Regarding claim 1, Benson discloses a fiber width adjusting apparatus (FIGS. 15A and 15B of Benson, apparatus for forming curved composite structure) comprising a rotary body configured to rotate around a rotation axis while interposing a fiber sheet (FIG. 15A and 15B, [0082] of Benson, rollers #728 or rollers #728B which interpose material #740 which may be a prepreg cloth which is a fiber containing sheet), and to cause, by a frictional force generated between the rotary body and the sheet-shaped fiber, a force to act on the fiber sheet while feeding the fiber sheet in a feed direction to vary a width and an orientation angle of the fiber sheet (FIG. 15A and 15B, material #740 fed between rollers #728A or #728B thereby changing the width and orientation angle of the material #740; there would necessarily be friction between the surface of the rollers #728 and material #740), the fiber sheet being impregnated with a resin or being before the impregnation with the resin ([0082] of Benson, rollers #728 which interpose material #740 which may be a prepreg cloth; [0075] of Benson, non-impregnated materials may be utilized), the rotation axis being parallel to a thickness direction of the fiber sheet (FIGS. 15A and 15B of Benson, rotation axis of rollers #728A and #728B parallel to a line which passes through the sides or top, respectively, of the shaped material #740 in a thickness direction; 
Regarding claim 2, Benson discloses that the rotary body includes: a first rotary member configured to rotate and come into contact with an upper surface of the fiber sheet; and a second rotary member that is spaced away from the first rotary member, and configured to rotate and come into contact with a lower surface of the fiber sheet (FIGS. 15A and 15B of Benson, rollers #728A and #728B contact an upper surface and a lower surface or a surface located below, respectively, of the formed material since the surface contacted by one roller is above that of the other roller).
Regarding claim 3, Benson discloses an elastic member configured to vary an interval between the first rotary member and the second rotary member on a basis of a thickness of the fiber sheet (FIG. 15B, [0088] of Benson, force applying mechanism #808 which may be a spring biases rollers toward one another and therefore varies distance between rollers based on thickness of the material).
Regarding claim 5, Benson discloses manufacturing with the fiber width adjusting apparatus according to claim 1, the fiber sheet in which the width and the orientation angle are varied (FIG. 15C, [0089] of Benson, elongated member #702” with varying cross-sectional geometry).
Regarding claim 6, Benson discloses a fiber width adjusting method (FIGS. 15A and 15B of Benson, method for forming curved composite structure) comprising: interposing, with a rotary body, a fiber sheet (FIG. 15A and 15B, [0082] of Benson, rollers #728 or rollers #728B which interpose material #740 which may be a prepreg cloth which is a fiber containing sheet) that is impregnated with a resin or before the impregnation with the resin ([0082] of Benson, material #740 may be a prepreg cloth; [0075] of Benson, non-impregnated materials may be utilized), the rotary body being configured to rotate around a rotation axis that is parallel to a thickness direction of the fiber sheet (FIGS. 15A and 15B of Benson, rotation axis of rollers #728A and #728B parallel to a line which passes through the sides or top, respectively, of the shaped material #740 in a thickness direction; rotation axis of rollers #728A and 728B is therefore parallel “a thickness direction” of material #740); and manufacturing the fiber sheet in which a width and an orientation angle of the fiber sheet are varied (FIGS. 15A-15C of Benson), the manufacturing the fiber sheet including rotating the rotary body, and causing, with the rotating the rotary body, force to act on the fiber sheet while feeding the fiber sheet in a feed direction (FIG. 15A of Benson), by frictional force generated between the rotary body and the fiber sheet (FIG. 15A of Benson, friction would necessarily be generated between surface of rollers and material), the force containing a component that is in a direction perpendicular to the thickness direction and to the feed direction (FIGS. 15A and 15B of Benson, the frictional force between surface of rollers #728A and #728B and material #740 would necessarily have a 
Regarding claim 7, Benson discloses cutting a part of the fiber sheet ([0069] of Benson) to thereby manufacture the fiber sheet having the width that becomes smaller with decreasing distance toward an end of the fiber sheet (FIG. 15C, [0089] of Benson), the part of the fiber sheet being broadened after becoming narrow in the width as a result of receiving, by the rotary body, the force containing the component that is in the direction perpendicular to the thickness direction and to the feed direction (FIGS. 15A-15C of Benson, the frictional force between surface of rollers #728A and #728B and material #740 would necessarily have a component perpendicular to the thickness direction as defined above and the feed direction).
Regarding claim 8, Benson discloses that the rotary body comprises a pair of disk-shaped rollers each including a circular projection (FIGS. 15A and 15B of Benson, rollers #728A have a projecting circular portion which has a larger diameter), wherein the rotating the rotary body comprises rotating the pair of disk-shaped rollers (FIGS. 15A and 15B of Benson, rollers #728A), and wherein the causing the force to act comprises causing, with the rotating the pair of disk-shaped rollers, the force to act on the fiber sheet while feeding the fiber sheet in the feed direction, by the frictional force generated between the projections of the respective rollers and the fiber sheet (FIGS. 15A-15C of Benson, friction would necessarily be generated between surface of projections on the rollers and the material).
Regarding claim 9, Benson discloses that the rotary body comprises a pair of rotary members each including a projection that follows a curve (FIG. 15B of Benson, projections on rollers are circular and therefore have a curve), the rotating the rotary body comprises rotating the pair of rotary members (FIGS. 15A and 15B of Benson, rollers #728A), and the causing the force to act comprises causing, with the rotating the pair of rotary members, the force to act on the fiber sheet while feeding the fiber sheet in the feed direction, by the frictional force generated between the projections of the respective rotary members and the fiber sheet (FIGS. 15A and 15B or Benson, friction would necessarily be generated between surface of projections on the rollers and the material).
Regarding claim 11, Benson discloses manufacturing a composite, the manufacturing of the composite including curing, by heating, a resin impregnated in the fiber sheet ([0047] of Benson) manufactured by the fiber width adjusting method according to claim 5 (see analysis of claim 5 above).
Regarding claim 12, Benson discloses a composite forming method comprising: stacking the fiber sheet manufactured by the fiber width adjusting method according to claim 5 ([0062] of Benson, plies may be formed one at a time which would involve stacking); and manufacturing a composite, the manufacturing the composite including curing, by heating, a resin impregnated in the fiber sheet stacked by the stacking the fiber sheet ([0047] of Benson).
Regarding claim 13, Benson discloses that the respective rotation axes of the two rotary bodies are disposed on opposing sides of a width of the fiber sheet (FIG. 15A of Benson, rollers #728B on opposing sides of a width of the formed sheet).
Regarding claim 14, Benson discloses that, in the direction perpendicular to the feed direction, the respective rotation axes of the two rotary bodies are disposed on opposing sides of 
Regarding claim 15, Benson discloses that, in the feed direction, the fiber sheet is fed between the two rotary bodies (FIG. 15A of Benson, sheet fed between rollers #728B in the feed direction).
Regarding claim 16, Benson discloses that, in the feed direction, the fiber sheet exits the fiber sheet width adjusting apparatus from an area located between the two rotary bodies (FIG. 15A of Benson, sheet exits apparatus between rollers #728B).
Regarding claim 18, Benson discloses that, in the thickness direction of the fiber sheet, an area of the first rotary member that contacts with the upper surface of the fiber sheet overlaps with an area of the second rotary member that contacts with the lower surface of the fiber sheet (FIG. 15A of Benson, rollers #728B contacting opposed surfaces of the formed sheet and therefore overlap with one another; surfaces contacted by rollers are “upper” and “lower” surfaces since these surfaces are on opposing sides of formed sheet).
Regarding claim 19, Benson discloses a fiber sheet width adjusting apparatus (FIGS. 15A and 15B of Benson, apparatus for forming curved composite structure), comprising: a rotary body configured to rotate around a rotation axis while interposing a fiber sheet (FIG. 15A and 15B, [0082] of Benson, rollers #728 or rollers #728B which interpose material #740 which may be a prepreg cloth which is a fiber containing sheet), and to cause, by a frictional force generated between the rotary body and the fiber sheet, a force to act on the fiber sheet while feeding the fiber sheet in a feed direction to vary a width and an orientation angle of the fiber sheet (FIG. 15A and 15B, material #740 fed between rollers #728A or #728B thereby changing the width and orientation angle of the material #740; there would necessarily be friction between the 
Regarding claim 20, Benson discloses that the rotary body comprises two rotary bodies that are disposed such that respective rotation axes of the two rotary bodies are parallel to each other to interpose the fiber sheet between the parallel rotation axes (FIGS. 15A and 15B, rollers #728A or rollers #728B; [0076], FIG. 13A of Benson, use of method as depicted in FIGS. 15A-B to make C-channel as depicted in FIG. 13A would result in rollers being parallel to one another).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of Tanoglu et al. (“Effects of thermoplastic preforming binder on the properties of S2-glass fabric .
Regarding claim 10, Benson discloses heating, with a heater, the fiber sheet before the interposing the fiber sheet ([0046] of Benson) but does not specifically disclose that the fiber sheet includes a thermoplastic binder before interposing (i.e., forming using rollers).  Tanoglu, however, discloses depositing thermoplastic binders onto a fabric surface prior to preform consolidation to enable the thermoforming of preforms into net shape in order to obtain the desired shape and thickness of the preform (pg. 187, right column of Tanoglu).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a fiber containing material #740 comprising a thermoplastic binder in the method of Benson.  One of skill in the art would have been motivated to do so in order to enable the thermoforming of the preform into net shape as taught by Tanoglu (pg. 187, right column of Tanoglu).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 17.  The closest prior art is to Benson.  As set forth above, Benson discloses a method as set forth in claim 2.  Benson, however, does not teach or reasonably suggest a method as recited in claim 17 wherein the first and second rotary members have the same rotation axis.  In particular, in Benson the rollers have different axes of rotation (FIG. 15A of Benson).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that rollers #728A and #728B in FIGS. 15A and 15B of Benson are not parallel to each other and that Benson does not teach or suggest two rotary bodies disposed parallel to a thickness direction of the sheet shaped fiber and parallel to each other as recited in claim 1 (pg. 8, ¶¶ 3-4 of the amendment).  Benson, however, discloses that the embodiment of FIGS. 15A and 15B is for a hat channel profile having non-parallel side-walls ([0076] of Benson).  Benson further discloses that elongated members having other cross-sections including a C-channel having parallel side walls may be formed as illustrated in FIG. 13A ([0076] of Benson).  User of the method depicted in FIGS. 15A and 15B for manufacturing a C-channel as disclosed in FIG. 13A would result in rotary bodies #728A and #728B disposed parallel to a thickness direction of the sheet shaped fiber and parallel to each other as recited in claim 1 (rollers #728A and #728B in FIGS. 15A and 15B of Benson would necessarily be disposed parallel to one another in method of manufacturing C-channel of FIG. 13A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/

Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746